Name: Commission Regulation (EEC) No 3533/84 of 13 December 1984 extending the period of validity of retrospective control of imports of footwear into the Community
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries
 Date Published: nan

 18 . 12 . 84 Official Journal of the European Communities No L 330/7 COMMISSION REGULATION (EEC) No 3533/84 of 13 December 1984 extending the period of validity of retrospective control of imports of footwear into the Community whereas the reasons which originally led the Commission to take such action , that is to say the considerable pressure exercised by imports into the Community of footwear and the resultant threat of injury to the Community producers of like or directly competing products , continue to apply ; Whereas it is therefore necessary to prolong this retro ­ spective control , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288 /82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 (3 ) thereof, Having regard to Council Regulations (EEC) No 1765/82 and (EEC) No 1766/82 of 30 June 1982 establishing common rules for imports from State ­ trading countries and from the People 's Republic of China (2), and in particular Articles 10 (3) and 10 (4) thereof, respectively, Consultations having been held within the committees set up under Article 5 of the said Regulations, Whereas, by Decision 78 /560/EEC ('), as last amended by Regulation (EEC) No 2854/79 (4), the Commission established retrospective control of imports of footwear into the Community ; whereas, by Regulation (EEC) No 3579/83 (5), the period of validity of that Decision was extended to 31 December 1984 ; HAS ADOPTED THIS REGULATION : Article 1 The period of validity of Decision 78 /560/EEC is hereby extended to 31 December 1985 . Article 2 This Regulation shall enter into force on 1 January 1985 . It shall apply until 31 December 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1984 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35 , 9 . 2 . 1982, p. 1 . O OJ No L 195, 30 . 6 . 1982, pp . 1 and 21 . O OJ No L 188 , 11 . 7 . 1978 , p. 28 . 0 OJ No L 323 , 19 . 12 . 1979 , p. 6 . O OJ No L 356 , 20 . 12 . 1983 , p. 15 .